DETAILED ACTION
This office action is in response to the application filed on 12/16/2019.
Claims 1-24 are pending in the application and have been examined.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of copending Application No. 16/714,875 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the co-pending application include all of the subject matter found in the claims of the instant invention and therefore anticipate the claims of the instant invention. Anticipation of the claims renders those claims obvious, and the claims are therefore not patentably distinct. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of copending Application No. 16/714,899 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the co-pending application include all of the subject matter found in the claims of the instant invention and therefore anticipate the claims of the instant invention. Anticipation of the claims renders those claims obvious, and the claims are therefore . This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of copending Application No. 16/714,946 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the co-pending application include all of the subject matter found in the claims of the instant invention and therefore anticipate the claims of the instant invention. Anticipation of the claims renders those claims obvious, and the claims are therefore not patentably distinct. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 16/714,974 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the co-pending application include all of the subject matter found in the claims of the instant invention and therefore anticipate the claims of the instant invention. Anticipation of the claims renders those claims obvious, and the claims are therefore not patentably distinct. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of copending Application No. 16/715,009 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the co-pending application include all of the subject matter found in the claims of the instant invention and therefore anticipate the claims of the instant . This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of copending Application No. 16/715,037 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the co-pending application include all of the subject matter found in the claims of the instant invention and therefore anticipate the claims of the instant invention. Anticipation of the claims renders those claims obvious, and the claims are therefore not patentably distinct. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of copending Application No. 16/715,062 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the co-pending application include all of the subject matter found in the claims of the instant invention and therefore anticipate the claims of the instant invention. Anticipation of the claims renders those claims obvious, and the claims are therefore not patentably distinct. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 16/715,170 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the co-pending application include all of the subject matter . This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 16/715,235 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the co-pending application include all of the subject matter found in the claims of the instant invention and therefore anticipate the claims of the instant invention. Anticipation of the claims renders those claims obvious, and the claims are therefore not patentably distinct. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 16/715,301 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the co-pending application include all of the subject matter found in the claims of the instant invention and therefore anticipate the claims of the instant invention. Anticipation of the claims renders those claims obvious, and the claims are therefore not patentably distinct. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of copending Application No. 16/715,393 (reference application). Although the claims at issue are not identical, they are not patentably distinct from the claims of the co-pending application include all of the subject matter found in the claims of the instant invention and therefore anticipate the claims of the instant invention. Anticipation of the claims renders those claims obvious, and the claims are therefore not patentably distinct. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations “the operation instruction” and “the multiple operation instructions”. There is insufficient antecedent basis for these limitations in the claim.
Claim 18 recites the limitations “the controller unit”, “the one or more operation instructions”, “the operation instruction”, “the first address”, “the first input data”, “the first address of the output data”, “the decimal point position”, “the flag bit”, “the identifier for the operation type of the first input data”, “the storage unit”, and “the conversion unit”. There is insufficient antecedent basis for these limitations in the claim.
Claim 21 recites the limitation “the machine learning computation”. There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites the limitations “the artificial neural network operation” and “the machine learning computation”. There is insufficient antecedent basis for these limitations in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hinds (U.S. Patent Application Publication 2007/0220076).
Regarding claims 1 and 18, Hinds discloses a computation device, comprising: a storage unit, a controller unit, and a conversion unit, wherein: the controller unit is configured to: obtain one or more operation instructions, wherein the operation instruction comprises an opcode field and an opcode, the opcode being configured to indicate information of a function of the operation instruction, and the opcode field comprising a first address and length of first input data, a first address of output data, a decimal point position, a flag bit indicating a data type of the first input data, and an identifier for an operation type of the first input data [paragraphs 0018, 0020, 0021, 0024-0025, 0027, 0083; an instruction specifies an operation having an opcode, an operation type, an operand size, operand addresses, a decimal point position, and multiple flag bits]; parse the operation instruction to obtain the first address of the first input data, the first address of the output data, the decimal point position, the flag bit indicating the data type of the first input data, and the identifier for the operation type of the first input data 
Regarding claims 2 and 19, Hinds discloses the computation device of claim 1, wherein the obtaining the one or more operation instructions by the controller unit includes: obtaining, by the controller unit, a computation instruction, and parsing, by the controller unit, the computation instruction to obtain the one or more operation instructions [paragraphs 0018, 0020, 0021, 0024-0025, 0027; the instruction is decoded for execution].
Regarding claims 3 and 20, Hinds discloses the computation device of claim 2, wherein the opcode field of the operation instruction includes the length of the first input data, and the controller unit is further configured to parse the operation instruction to obtain the length of the first input data, and wherein obtaining the first input data from the storage unit according to the first address of the first input data by the controller unit includes: obtaining, by the controller unit, the first input data from the storage unit according to the length of the first input data and 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Corey Faherty whose telephone number is (571)270-1319.  The examiner can normally be reached on weekdays between 7:30 and 4:00 ET, with every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/COREY S FAHERTY/Primary Examiner, Art Unit 2183